DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-15 are pending and have been examined in this application. 
This communication is the first action on the merits.
Two information disclosure statements (IDS) have been filed on 15 July 2020 and 28 April 2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 14 is objected to because of the following informalities:  “Wherein the selecting of the at least one object comprises” appears to be a typographical error and should be “wherein the selecting the at least one object comprises”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  location measurement device configured to …” and “imaging device configured to …” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because of the recited limitation “select an object included in the map from among objects in the captured image”. Claim 1 previously recites “generate a captured image by photographing a plurality of objects” and “select at least one of the plurality of objects in the captured image”. 1) It is unclear, to the Examiner, whether Applicant is referring to the same plurality of objects recited in claim 1 by “objects in the captured image” or not. 2) It is unclear, to the Examiner, whether “an object included in the map” recited in claim 2 is the same objected selected as the at least one object from among the plurality of objects in the captured image recited in claim 1 or not.

Claim 3 is indefinite because of the recited limitation “distinguish an object included in the map”. It is unclear, to the Examiner, whether Applicant is referring to the same object included in the map previously recited in claim 2 (and/or 1) or not.

Claim 4 is indefinite because of the recited limitation “the first distance”. Since claim 1 previously recites “the calculated first distance” to refer back to the corresponding limitation; “the first distance” of claim 4 lacks sufficient antecedent basis due to different wording. Examiner notes that if “the first distance” of claim 4 is amended to instead recite “the calculated first distance”; Examiner advises the Applicant to amend “the first distance” limitation of claim 5 as well accordingly.

Claim 6 is indefinite because of the recited limitation “wherein the object included in the map in the captured image comprises at least one of a traffic light or a sign”. It 

Claim 7 is indefinite because of the recited limitation “at least one of the plurality of objects”. It is unclear, to the Examiner, whether Applicant is referring to the same at least one object previously recited or not.

Claims 8 and 14 recite the limitation “the road”. There is insufficient antecedent basis for such limitation in the claim.

Claim 11 is indefinite because of the recited limitations “an object included in the map” and “an object that is not included in the map”. It is unclear to the Examiner, whether Applicant is referring to the same previously recited limitations in claim 3 or not.

Claim 14 is indefinite because of the recited limitation “select an object included in the map from among objects in the captured image”. It is unclear, to the Examiner, whether Applicant is referring to the same plurality of objects by “objects in the captured image” or not.

Claim 15 is indefinite because of the recited limitation “A non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 13 on a computer”. The method of claim 13 includes limitations such as “determining the location of the vehicle on the map, by using a location measurement device; obtaining a captured image by photographing a plurality of objects located near the vehicle; outputting a sensing signal toward surroundings of the vehicle”; therefore, it is unclear, to the Examiner, how a non-transitory computer-readable recording medium having recorded thereon a program can be for executing the method of claim 13 on a computer.

Claims 5 and 10 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “determine the location of the vehicle on the map, select at least one of the plurality of objects in the captured image, calculate a first distance between the selected at least one object and the vehicle based on the reflected sensing signal, and correct the location of the vehicle on the map based on the calculated first distance” and independent claim 13 recites “selecting at least one of the plurality of objects in the captured image; calculating a first distance between the selected at least one object and the vehicle based on the reflected sensing signal; and correcting the location of the vehicle on the map based on the calculated first distance”. These limitations are a CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the collected/generated/sensed images and data/signals could determine/obtain/select/correct information based on them therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the various steps are being executed in a device does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
 generate a captured image by photographing a plurality of objects located near the vehicle; a sensor configured to output a sensing signal toward surroundings of the vehicle and receive a sensing signal reflected from the plurality of objects” and in claim 13 “determining the location of the vehicle on the map, by using a location measurement device; obtaining a captured image by photographing a plurality of objects located near the vehicle; outputting a sensing signal toward surroundings of the vehicle; receiving a sensing signal reflected from the plurality of objects”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the obtaining/determining location [information] of the vehicle [on the map] and the generating/obtaining a captured image and outputting and receiving a signal steps recited in claims 1 and 13 are recited at a high level of generality (i.e., as a general means of obtaining/determining location [information] of the vehicle [on the map] using a location measurement device and generating/obtaining a captured image using an imaging device and outputting and receiving a signal using a sensor), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 1 and 13 such as “electronic device”, “location measurement device”, “imaging device”, “sensor” and 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-12 and 14-15) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no 
As such, claims 1-15 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1).
Regarding claim 1, Nakajima discloses an electronic device for correcting a location of a moving vehicle on a map (see at least abstract, [0005] and [0050]-[0052]), the electronic device comprising: a location measurement device configured to obtain location information of the vehicle (see at least [0010], [0012], [0019] and [0055]); an imaging device configured to generate a captured image by photographing a plurality of objects located near the vehicle (see at least [0006], [0010], [0011] and [0028]); a sensor configured to output a sensing signal (see at least [0014] and [0028]); and a processor configured to (see at least [0010] and [0018]) determine the location of the vehicle on the map (see at least [0010], [0012], [0019] and [0055]), select at least one of the plurality of objects in the captured image (see at least [0006], [0027], [0028], [0036]-[0038] and [0085]), calculate a first distance between the selected at least one object and the vehicle based on the sensor’s data (see at least [0006], [0028] and [0050]) and correct the location of the vehicle on the map based on the calculated first distance (see at least abstract, [0005], [0006] and [0051]).
While functionality of the laser range finder of Nakajima’s disclosure is very well known in the art, since Nakajima does not explicitly disclose a sensor configured to output a sensing signal toward surroundings of the vehicle, receive a sensing signal reflected from the plurality of objects and calculate a distance between the object and the vehicle based on the reflected sensing signal; Kato is used to expedite prosecution. Such matter is suggested by Kato (see at least [0038]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches a sensor configured to output a sensing signal toward surroundings of the vehicle, receive a sensing signal reflected from the plurality of objects and calculate a distance between the object and the vehicle based on the reflected sensing signal since they are both directed to correcting a location of a vehicle and incorporation of the teachings of Kato 

Regarding claim 2, Nakajima as modified by Kato discloses wherein the processor is further configured to select an object included in the map from among objects in the captured image, based on map information about a road on which the vehicle is moving (see at least Nakajima [0006], [0027], [0028], [0036]-[0038] and [0085]).

Regarding claim 3, Nakajima as modified by Kato discloses wherein the processor is further configured to: distinguish an object included in the map from an object that is not included in the map, in the captured image (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]); and select the at least one object based on whether the object that is not included in the map is located near the object included in the map (see at least Nakajima [0006], [0027], [0028], [0036]-[0038], [0085] and [0087]).

Regarding claim 6, Nakajima as modified by Kato discloses wherein the object included in the map in the captured image comprises at least one of a traffic light or a sign (see at least Nakajima Figures 3-8, [0015], [0016] and [0036]).

Regarding claim 7, Nakajima as modified by Kato discloses wherein the processor is further configured to select at least one of the plurality of objects in the (see at least Nakajima [0015], [0016], [0027], [0028], [0036]-[0038], [0046], [0057]-[0059], [0063]-[0066] and [0085]).

Regarding claim 8, Nakajima does not explicitly disclose correct the location of the vehicle on the map in a front-back direction of the vehicle, along the road on which the vehicle is moving. However such matter is suggested by Kato (see at least [0047], [0059], [0080] and [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches correct the location of the vehicle on the map in a front-back direction of the vehicle, along the road on which the vehicle is moving since they are both directed to correcting a location of a vehicle and incorporation of the teachings of Kato would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 9, Nakajima does not explicitly disclose correct the location of the vehicle on the map in a left-right direction of the vehicle, based on a lane in the captured image. However such matter is suggested by Kato (see at least [0047], [0059], [0074], [0080], [0082] and [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches correct the location of the vehicle on the map in a left-right direction of the vehicle, based on a lane in the captured image since they are both directed to correcting a location of a vehicle 

Regarding claim 12, Nakajima as modified by Kato discloses wherein the processor is further configured to provide information about the corrected location of the vehicle to at least one of a navigation program, a road information collection program, or an autonomous driving program of the vehicle (see at least Nakajima abstract, [0005], [0006], [0051] and [0052]).

Regarding claim 13, claim 13 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 14, Nakajima as modified by Kato discloses obtaining map information about surroundings of the road on which the vehicle is moving (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]), Wherein the selecting of the at least one object comprises selecting an object included in the map from among objects in the captured image, based on the obtained map information (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]).

Regarding claim 15, Nakajima as modified by Kato discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing (see at least Nakajima [0010] and [0018]; see above for rejection of claim 13 as well).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) and in further view of Sato (JP2004045227A1).
Regarding claim 4, Nakajima as modified by Kato discloses wherein the processor is further configured to: obtain a second distance between the location of the vehicle on the map and a 39location of the selected at least one object on the map, based on the map information (see at least Nakajima [0006], [0015], [0016], [0028], [0050], [0064] and [0065]); and correct the location of the vehicle on the map based on the obtained second distance and the first distance (see at least Nakajima abstract, [0005], [0006], [0015], [0016], [0050], [0051], [0064] and [0065]).
Nakajima as modified by Kato does not explicitly disclose obtain the second distance between the location of the vehicle on the map and the 39location of the object on the map, based on a time at which the plurality of objects are photographed. However, such matter is suggested by Sato (see at least lines 27-36 of Page 1 [“In order to solve … detect the vehicle position with high accuracy”], lines 7-16 of Page 2 [“The point where the absolute coordinate … the first and second error calculating means”] and lines 24-28 of Page 5 [“That is, since the absolute coordinates … corrects the vehicle position using the correction value”]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the .
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) in further view of Sato (JP2004045227A1) in yet further view of Mori (US20070168119A1).
Regarding claim 5, Nakajima as modified by Kato and Sato discloses wherein the processor is further configured to correct the location of the vehicle on the map based on the obtained second distance and the first distance (commensurate in scope with claim 4. See above for rejection of claim 4).
Nakajima as modified by Kato and Sato fails to disclose correct the location of the vehicle on the map based on a curvature of the road on which the vehicle is moving. However, such matter is suggested by Mori (see at least abstract, Figures 3-6, [0012], [0017]-[0019], [0060] and [0061]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato and Sato to incorporate the teachings of Mori which teaches correct the location of the vehicle on the map based on a curvature of the road on which the vehicle is moving since they are all directed to measuring a location of a vehicle correctly and with high accuracy and incorporation of the teachings of Mori .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) and in further view of Okada (US20090265070A1).
Regarding claim 10, Nakajima as modified by Kato does not explicitly disclose determine whether to correct the location of the vehicle on the map by identifying the plurality of objects. However, such matter is suggested by Okada (see at least [0033]-[0036], [0053] and [0054]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the teachings of Okada which teaches determine whether to correct the location of the vehicle on the map by identifying the plurality of objects since they are all directed to correcting a location of a vehicle and incorporation of the teachings of Okada would ensure increased efficiency and reliability.

Regarding claim 11, Nakajima as modified by Kato does not explicitly disclose determine whether to correct the location of the vehicle on the map by identifying the plurality of objects. However, such matter is suggested by Okada (see at least [0033]-[0036], [0053] and [0054]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the teachings of Okada which teaches determine whether to correct the location of the vehicle on the map by identifying the plurality of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667